        Case 5:18-cv-00312-DAE Document 24-1 Filed 03/04/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 JOANNA CASTRO,
 PLAINTIFF
                                                       Case No. 5:18-CV-312-DAE
        V.

 ALBERT SALINAS, et al.
 DEFENDANTS



                                  ORDER ON
             PLAINTIFF’S MOTION TO EXTEND TIME TO FILE RESPONSE
             TO DEFENDANTS’ FRCP RULE 12(B)(6) MOTION TO DISMISS

    Came on to be heard Plaintiff’s Motion to Extend Time to File a Response to Defendants’
Motion to Dismiss filed on February 15, 2019. Having reviewed the pleadings and law, the Court is
of the opinion that said Motion should be GRANTED.

IT IS THEREFORE ORDERED that Plaintiff’s Response to the Defendants’ Motion to Dismiss is
due on March 15, 2019.


Signed_____________, 2019.




                                                     ___________________________________
                                                         HONORABLE JUDGE, PRESIDING




                                               1
